DETAILED ACTION
This is a first office action in response to application 16/877,903 filed on May 19, 2020 in which claims 1-20 are presented for examination. The application is being examined under the first inventor to file provisions of the AIA .

Priority Acknowledgement
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) of Chinese Patent Application No. 201711162725 filed on November 21, 2017.

Invention Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-3, 5-10, 12-14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 9,830,112 to Sakai et al. (“Sakai”)
Regarding claim 1, Sakai discloses an image forming method, applied to a system including a first client, a second client, a server, and a target image forming 
registering, by the second client, the target image forming device to the server (Sakai, column 4/lines 63-63: printer 5 is registered in the server 1; while Sakai is not explicit about it, it would be obvious for the printer to have been registered in the server by the administrator), and inputting, by the second client, image forming description information of the target image forming device to the server, wherein the image forming description information includes an image forming manner corresponding to an image-forming-data transmission path between the first client and the target image forming device (Sakai, Fig. 3 and column 8/lines 24-30).  
Regarding claim 2 (dependent on claim 1) and claim 13 (dependent on claim 12), Sakai further discloses
determining the target image forming device by the first client and acquiring the image forming description information of the target image forming device, wherein the image forming description information includes the image forming manner corresponding to the image-forming-data transmission path between the first client and the target image forming device (Sakai, Fig. 3 and column 8/lines 56-60: the user terminal, which corresponds to the first client, acquires the email address of the target printer from the NFC tag affixed to the target printer; the image forming manner must be implicit because the user is able to successfully complete printing); 
determining whether the image forming manner corresponding to the target image forming device meets requirements, and sending an image forming request at the first client if the requirements are met; and in response to the image forming 
Regarding claim 3 (dependent on claim 1) and claim 14 (dependent on claim 12), Sakai further discloses 
the image forming manner corresponding to the image-forming-data transmission path between the first client and the target image forming device includes: 
transmitting the image-forming-data to the server by the first client and forwarding the image-forming-data to the target image forming device by the server (Sakai, Fig. 3: the image forming data is transmitted to the server at step S125 and is forwarded by the server to the image forming device at step S145).
Regarding claim 5 (dependent on claim 2) and claim 16 (dependent on claim 12), Sakai further discloses:   
sending a first image forming request to the server from the first client; in response to a received first image forming request, generating a fourth image forming request by the server and sending the fourth image forming request to the target image forming device, such that the target image forming device extracts the specified information from the fourth image forming request (Sakai, Fig. 4: the client sends a first image forming request to the server at step S135; the server sends a notification to the target image forming device that there is a job at step S135; this notification corresponds to the claimed fourth image forming request).
Regarding claim 6 (dependent on claim 2) and claim 17 (dependent on claim 12), Sakai further discloses: 
acquiring a first IP address corresponding to the target image forming device from the image forming description information by the first client (Sakai, Fig. 3: an email address is acquired at step S120; the target image forming device is commonly associated with an IP address and by acquiring the target image device’s email address at step S120 indirectly, the IP address of the target image device is acquired); and 
sending a fifth image forming request to the target image forming device according to the first IP address by the first client, such that the target image forming device extracts the specified information from the fifth image forming request (Sakai, Fig. 3: the fifth image forming request to the target image forming device is sent at step S135).  
Regarding claim 9 (dependent on claim 1), Sakai further disclose: 
the image forming description information further includes at least a first IP address corresponding to the target image forming device (see discussion for claim 6, above).  
Regarding claim 10 (dependent on claim 1) and claim 19 (dependent on claim 12), Sakai further discloses: 
information stored in the server only includes the image forming description information of the target image forming device (Sakai, Fig. 3 and column 8/lines 11-30: the administration server updates the email address which is currently assigned to the printer 5 in the DB server 16; other than the email address assigned to the target printer, no other information is mentioned).  
Regarding claim 12, Sakai discloses a non-transitory computer storage medium, storing computer executable instructions (Sakai, Fig. 2b and column 6/lines 3-16: user terminal 4 comprises comptroller 38 which formed of a CPU, a RAM and a ROM), wherein, when the computer executable instructions being executed, the computer is configured to: 
determine a target image forming device and acquire image forming description information of the target image forming device, wherein the image forming description information includes an image forming manner corresponding to an image-forming-data transmission path between a first client and the target image forming device (Sakai, Fig. 3 and column 8/lines 56-60: the user acquires an email address which identifies the target printer at step S120 and transmits the print target file as an attachment to an email sent to the target printer); and 
send an image forming request based on the image forming description information, such that the target image forming device performs image forming processing on specified information in response to the image forming request (Sakai, Fig. 3 and column 8/line 56 – column 9/line 50: the user at the user terminal 4 transmits an image forming request to the target printer using the email address of the target printer).  

7.	Claims 4, 7, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai as applied to claims 1 and 12 above, and further in view of U.S. Pat. 9,063,680 to Iwasaki et al. (“Iwasaki”).
Regarding claim 4 (dependent on claim 2) and claim 15 (dependent on claim 12), Sakai is silent about sending a second image forming request generated by the server to a second client.
However, Iwasaki, in a similar printing system, discusses a situation in which the image forming apparatus to be designated as a target printer does not have the ability to interface to a clout print service, a computer such as a personal computer is connected with the image forming apparatus and is configured as a proxy of the image forming apparatus. The print data is transmitted from the print server to the PC acting as a proxy for the image forming apparatus and then transmitted from the proxy PC to the image forming apparatus to print the print data (Iwasaki, column 3/lines 30-39).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have configured a PC as a proxy for the image forming apparatus in Sakai’s print system, as taught by Iwasaki to enable image forming apparatuses which are not capable to connect to a print server to be used as targets for printing. 
In the Sakai, Iwasaki combination, step S145 of the method of Sakai’s Fig. 3 would be modified such as to first transmit the printing data from the server to the printer proxy and then to further transmit the printing data from the printer proxy to the printer.
Regarding claim 7 (dependent on claim 2) and claim 18 (dependent on claim 12), Sakai further discloses
sending a first image forming request to the server from the first client; 

in response to a received second image forming request, generating a third image forming request by the second client and sending the third image forming request to the target image forming device, such that the target image forming device extracts the specified information from the third image forming request as per the arguments for claims 4 and 15, above.
Furthermore, in combination Sakai and Iwasaki disclose  
acquiring a second IP address corresponding to a second client from the image forming description information by the first client (Sakai, Fig. 3: an email address is acquired at step S120; the target image forming device is commonly associated with an IP address and by acquiring the target image device’s email address at step S120 indirectly, the IP address of the target image device is acquired); 
send a sixth image forming request to the second client according to the second IP address by the first client (Sakai, Fig. 3: the fifth image forming request to the target image forming device is sent at step S135; instead of it being sent to the image forming apparatus, it is sent to the image forming apparatus’ proxy); and 
in response to a received sixth image forming request, send a seventh image forming request to the target image forming device by the second client, such that the target image forming device extracts the specified information from the seventh image forming request (as discussed by Iwasaki, the proxy then sends the request to the image forming apparatus).  

7.	Claims 8, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai as applied to claims 1 and 12 above, and further in view of U.S. Pat. 9,019,536 to Ohno (“Ohno”).
Regarding claim 8 (dependent on claim 1), claim 11 (dependent on claim 1) and claim 20 (dependent on claim 12), Sakai is silent about the information stored in the server including an association relationship between the target image forming device and a second user.
However, Ohno teaches such a feature in a similar printing system (Ohno, column 7/lines 4-8: a relationship between an image forming device that can function as a target printer and a printer manager that registers the printer is associated in the storage unit 1002). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have stored a relationship between the image forming device and the second user (the user in charge of registering the device) in Sakai’s printing system, as taught by Ohno, in order to be able to track the person that registered a particular image printing device as a security measure. 
Further, regarding claim 8, Sakai discloses: 
based on a cloud server account, logging into a cloud server by the second client corresponding to the target image forming device (Ohno: Fig. 7 depicts the administrator interface used to authenticated with the external print service for the purpose of registering a target image forming device; the administrator in Sakai is subject to a similar authentication) and determining the image forming description 
based on determined image forming description information of the target image forming device, sending a registration request to the server by the second client, wherein the registration request carries the image forming description information (Sakai, Fig. 3, step S100); and 
binding the target image forming device to the cloud server account of the second client and storing the image forming description information by the server (Ohno, Fig. 16E).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F. PAYER whose telephone number is (571) 270-7302.  The examiner can normally be reached on Mon and Thu 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 
. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAUL F PAYER/Primary Examiner, Art Unit 2674